Exhibit 10.9

EXECUTION VERSION

AMENDMENT TO THE FIRST AMENDED AND RESTATED TAX RECEIVABLE AGREEMENT

EFFECTIVE FEBRUARY 7, 2019

This Amendment (this “Amendment”) to the First Amended and Restated Tax
Receivable Agreement among Parent, the Corporation, Holdings, the Partnerships
and the Partners dated as of January 12, 2009 (as amended, restated,
supplemented or otherwise modified, including by this Amendment, the
“Agreement”) is made by and among the undersigned parties. All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Agreement.

R E C I T A L S

WHEREAS, the Corporation acquired Operating Partnership Units from certain
Partners in the Initial Sale and subsequent Exchanges;

WHEREAS, the Corporation may owe certain Tax Benefit Payments to such Partners
with respect to such Initial Sale and subsequent Exchanges pursuant to the
Agreement;

WHEREAS, pursuant to Section 7.06 of the Agreement, the Agreement may generally
be amended by Parent, the Corporation and Holdings, on behalf of themselves and
the respective Partnerships they Control, together with Original Partners who
would be entitled to receive at least two-thirds of the Early Termination
Payments payable to all Original Partners as calculated in accordance with such
Section 7.06; and

WHEREAS, in connection with a series of transactions in accordance with that
certain Letter Agreement, dated December 5, 2018, and attached term sheet (the
“Letter Agreement”), including, among other things, (i) the recapitalization of
Class A Common Units in each Partnership into Class A-1 Common Units and the
issuance of Class E Common Units (the “Recapitalization”) and (ii) an election
by Parent to be classified as a corporation for U.S. tax purposes, the parties
hereto desire to amend the Agreement as set forth below.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
as follows:

ARTICLE I

AMENDMENT OF THE AGREEMENT

 

  1.

Amendment to Section 1.01 of the Agreement. The following definitions are added
to Section 1.01:

 

  a.

“Additional Class E Common Units” is defined in the Limited Partnership
Agreements.

 

  b.

“Class A-1 Units” mean the Class A-1 Common Units, as defined in the Limited
Partnership Agreements, as of the effective time of the Recapitalization.

 

  c.

“Class A Partners” means the Partners owning Class A-1 Units as of the effective
time of the Recapitalization.



--------------------------------------------------------------------------------

  d.

“Class A Percentage Ownership” means, with respect to each Class A Partner, the
ratio of Class A-1 Units owned by such Class A Partner as of the effective time
of the Recapitalization over the total Class A-1 Units outstanding as of such
date.

 

  e.

“Class E Common Units” is defined in the Limited Partnership Agreements.

 

  f.

“Class E Exchange” is defined in Section 3.05.

 

  g.

“Class E-1 Common Units” is defined in the Limited Partnership Agreements.

 

  h.

“Debt Securities” is defined in the Letter Agreement.

 

  i.

“Excess Tax Benefit Payments” is defined in Section 3.01.

 

  j.

“Existing Preferred” is defined in the Letter Agreement.

 

  k.

“Incremental Debt Securities” is defined in the Letter Agreement.

 

  l.

“Limited Partnership Agreements” means the Limited Partnership Agreement of each
of OZ Management LP, OZ Advisors LP and OZ Advisors II LP.

 

  m.

“Recapitalization” is defined in the recitals.

 

  n.

“Theoretical Amounts” is defined in Section 3.01.

 

  2.

Amendment of the definition of “Exchange.” The definition of “Exchange” is
hereby amended by adding the following proviso at the end of the definition:

“provided, however, that, for the avoidance of doubt, “Exchange” shall not
include any conversion of Existing Preferred into Debt Securities or Incremental
Debt Securities.”

 

  3.

Amendment of Section 2.03 of the Agreement. Section 2.03 is hereby amended by
adding the following after the last sentence thereof:

 

  a.

“Provided that Parent elects to be classified as, or converts into, a
corporation for U.S. tax purposes during 2019, and effective upon the
consummation of the Recapitalization, no Tax Benefit Schedule shall be required
pursuant to the Agreement in respect of either the 2017 or 2018 Taxable Years,
except to the extent the Corporation is required to pay Excess Tax Benefit
Payments (as defined herein) for the 2018 Taxable Year, in which case the
Corporation shall provide to each Applicable Partner a Tax Benefit Schedule
showing the calculation of such Excess Tax Benefit Payments at the same time and
in the same manner provided in the Agreement.”

 

  4.

Amendment of Section 3.01 of the Agreement. Section 3.01 is hereby amended by
adding the following as a new subsection (c) thereof:

 

  a.

“Notwithstanding anything herein to the contrary, provided that Parent elects to
be classified as, or converts into, a corporation for U.S. tax purposes during
2019, and effective upon the consummation of the Recapitalization, no Tax
Benefit Payments shall be owed, due or payable pursuant to the Agreement in
respect of either the 2017

 

2



--------------------------------------------------------------------------------

  Taxable Year or the 2018 Taxable Year of the Corporation, except to the extent
of the excess of (i) the actual amount that would otherwise be payable for the
2018 Taxable Year (not taking into account the Amendment) over (ii) the
theoretical amounts payable for the 2018 Taxable Year (the “Theoretical
Amounts”) determined assuming that (a) neither Parent nor Holdings elects to be
classified as, or converts into, a corporation for U.S. tax purposes until 2019
and (b) taxable income of the Partnerships does not exceed their “reported
economic income,” it being acknowledged and agreed that to the extent the Tax
Benefit Payments that otherwise would have been payable for the 2018 Taxable
Year exceed the Theoretical Amounts, such excess Tax Benefit Payments (“Excess
Tax Benefit Payments”) will be paid to the Applicable Partners for the 2018
Taxable Year at the same time and in the same manner as Tax Benefit Payments for
the 2018 Taxable Year would otherwise have been paid. For this purpose, the
parties agree that “reported economic income” allocated to each Partnership
shall be calculated in accordance with past practices and may not correspond to
the allocation used for purposes of calculating taxable income.”

 

  5.

Amendment to Section 3.01(b) of the Agreement. Effective upon the consummation
of the Recapitalization, Section 3.01(b) is hereby amended by replacing “85%”
with “85% with respect to Taxable Years ending on or before December 31, 2018,
and 75% with respect to Taxable Years beginning after December 31, 2018.”

 

  6.

Amendment to Section 3.02 of the Agreement. Effective upon the consummation of
the Recapitalization, Section 3.02 is hereby amended by replacing “85%” with
“85% with respect to Taxable Years ending on or before December 31, 2018, and
75% with respect to Taxable Years beginning after December 31, 2018.”

 

  7.

Addition of New Section 3.05 to the Agreement. The following is added to the
Agreement as Section 3.05:

 

  a.

“Treatment of Class A Partners. Effective upon the consummation of the
Recapitalization, in the event of an Exchange of Class E-1 Common Units or
Additional Class E Common Units (or any other Operating Partnership Units into
which such Class E-1 Common Units or Additional Class E Units are converted,
exchanged or otherwise recapitalized) (a “Class E Exchange”), all Tax Benefit
Payments (including any Early Termination Payments) with respect to such
Exchange shall not be payable to the Partner effecting such Exchange but shall
instead be payable to the Class A Partners, pro rata among such Class A Partners
based on each Partner’s Class A Percentage Ownership, in accordance with the
procedures in Articles II and III, including delivery to such Class A Partners
of Exchange Basis Schedules and Tax Benefit Schedules pursuant to Sections 2.02
and 2.03 with respect to any Class E Exchanges. Each such Class A Partner, and
not the Partner effecting the Exchange, shall be treated as the Applicable
Partner to whom any Realized Tax Benefit resulting from such Class E Exchange is
Attributable, and all other provisions of this Agreement shall be interpreted
accordingly. Notwithstanding Section 2.01, any payment made with respect to a
Class E Exchange shall not be treated as resulting in a Basis Adjustment but
shall be treated in the same manner as Imputed Interest under this Agreement to
the extent such payment is treated as a guaranteed payment or imputed interest
under applicable law.”

 

3



--------------------------------------------------------------------------------

  8.

Amendment to Section 7.11(a) of the Agreement. Section 7.11(a) is hereby amended
by adding the following after the last sentence thereof:

 

  a.

“The determination of the amount of Tax Benefit Payments that Parent or Holdings
would have been required to make had it been treated in the same manner as the
Corporation on the date of a prior Exchange under this Section 7.11(a) shall be
made taking into account whether Holdings Group Partnership had an election in
effect under Section 754 of the Code for the taxable year in which the prior
Exchange occurred, provided that, for this purpose, if Holdings Group
Partnership makes a Section 754 election in connection with Parent or Holdings
becoming classified as a corporation as described in this Section 7.11(a),
Holdings Group Partnership shall be deemed not to have had a Section 754
election in effect until after the date(s) on which such change in
classification occurs.”

ARTICLE II

MISCELLANEOUS

Sections 7.01 through 7.08, 7.13, and 7.15 of the Agreement shall apply to this
Amendment, mutatis mutandis. No amendment to the Agreement shall be required to
the extent any entity becomes a successor of any of the parties thereto.

(signature pages follow)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and unconditionally
delivered this Amendment in multiple counterparts as of the date first written
above, and each of such counterparts, when taken together, shall constitute one
and the same instrument.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:  

/s/ Thomas Sipp

Name:   Thomas M. Sipp Title:  

CFO and Executive Managing Director

OCH-ZIFF HOLDING CORPORATION By:  

/s/ Thomas Sipp

Name:   Thomas M. Sipp Title:   Chief Financial Officer OZ MANAGEMENT LP By:  

Och-Ziff Holding Corporation,

its General Partner

By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:   Chief Financial Officer

[Signature Page to Amendment to the First Amended and Restated Tax Receivable
Agreement]



--------------------------------------------------------------------------------

OZ ADVISORS LP By:   Och Ziff Holding Corporation, its General Partner By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:   Chief Financial Officer OCH-ZIFF HOLDING LLC By:  

/s/ Thomas Sipp

Title:   Chief Financial Officer OZ ADVISORS II LP By:   Och-Ziff Holding LLC,
its General Partner By:  

/s/ Thomas Sipp

Title:   Chief Financial Officer

[Signature Page to Amendment to the First Amended and Restated Tax Receivable
Agreement]